Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 27-46 are pending.
Drawings are accepted.
IDS are considered.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. US10885331 in view of Sauder et al. (US 2014/0002489).

As to claim 27:
The patent’s claim 1 discloses a method comprising:

 presenting, by the computing device, indications of crop areas overlaying the image, wherein the crop areas are defined by crop boundary locations (generating a crop indicative image comprising at least one image of the multi-spectral and time series images of the image set overlaid with indication of crop areas, wherein the crop areas are defined by the determined crop boundary locations – claim 1) determined by: 
Claim 1 - obtaining a plurality of image sets associated with a geographical region and a time period, wherein each image set of the plurality of image sets comprises multi-spectral and time series images that depict a respective particular portion of the geographical region during the time period)
determining probabilities that pixels of images in an image set of the plurality of image sets depict a crop versus a non-crop; (Claim 1- determining probabilities that pixels of images in an image set of the plurality of image sets depict a crop versus a non-crop) and determining crop boundary locations within the particular portion of the geographical region based on the determined probabilities. (Claim 1 - determining crop boundary locations within the particular portion of the geographical region based on the determined probabilities)

It is apparent that the claim of the patent does not cover the limitation(s) of : “receiving, by a computing device, input containing one or more search parameters, wherein the one or more search parameters include one or more of a latitude, a longitude, a county, a size, a shape, and an identifier; presenting, by the computing device, an image depicting a geographical region, wherein the image is selected based on the one or more search parameters; “
However, this feature is merely generic implementation of a search engine for images.  
Sauder discloses in Fig. 2A a user interface for examination/analysis of farm land in which map images of farm land (260) is retrieved  based on search parameters inputted by user (location, farm name, area etc…), see further ¶0027, 0028.


Claim 37 is a CRM claim directed to a CRM to perform similar steps of claim 27 when executed by processor.  As such claim 37 is rejected by the same reasoning applied above.

As to claim 28:
The patent in view of Sauder discloses all limitations of claim 27, further comprising providing a user interface through which crop boundary locations are capable of being manually modified by a user; receiving crop boundary location modifications from the user; updating a database storing the image and the crop areas with the crop boundary location modifications. (See ¶0027 through ¶0030 of Sauder, boundaries of any soil area can be manipulated by users and updated).
This implementation advantageously allows for error control or simply updating changes occur in real world.
Claim 38 is a CRM claim directed to a CRM having similar limitations of the corresponding claim 28 when executed by processor.  As such the claim 38 is not patently distinct by the same reasoning applied above.


As to claim 29:
See entire claim 2 of the patent)
Claim 39 is a CRM claim directed to a CRM to perform similar steps of claim 29 when executed by processor.  As such claim 39 is rejected by the same reasoning applied above.


As to claim 30:
The patent in view of Sauder discloses all limitations of claim 27, wherein determining the crop boundary locations includes determining the crop boundary locations based on the determined probabilities and one or more of application of prior knowledge of physical structures or agricultural practices proximate to particular portions of the geographical region associated with the image set, smoothing of crop boundary location pixels, and application of non-supervised clustering and region growing techniques. (See entire claim 3 of the patent, the limitation is near verbatim)
Claim 40 is a CRM claim directed to a CRM to perform similar steps of claim 30 when executed by processor.  As such claim 40 is rejected by the same reasoning applied above.


As to claim 31:
The patent in view of Sauder discloses all limitations of claim 27, wherein determining the probabilities that pixels of images in an image set of the plurality of image sets depict the crop versus the non-crop comprises applying the image set to one or more machine learning systems configured to determine probabilities that pixels of images in image sets depict the crop versus See entire claim 4 of the patent, the limitation is near verbatim)
Claim 41 is a CRM claim directed to a CRM to perform similar steps of claim 31 when executed by processor.  As such claim 41 is rejected by the same reasoning applied above.


As to claim 32:
The patent in view of Sauder discloses all limitations of claim 31, wherein the one or more machine learning systems include a convolutional neural network (CNN). (See entire claim 5 of the patent, the limitation is near verbatim)
Claim 42 is a CRM claim directed to a CRM to perform similar steps of claim 32 when executed by processor.  As such claim 42 is rejected by the same reasoning applied above.


As to claim 33:
The patent in view of Sauder discloses all limitations of claim 31, wherein the ground truth data comprises one or more of government crop data, publicly available crop data, images with crop areas identified at low ground resolution, images with manually identified crop boundaries, crop survey data, sampled crop data, and farmer reports. (See entire claim 6 of the patent, the limitation is near verbatim)

Claim 43 is a CRM claim directed to a CRM to perform similar steps of claim 33 when executed by processor.  As such claim 43 is rejected by the same reasoning applied above.


As to claim 34:
The patent in view of Sauder discloses all limitations of claim 31, wherein one or both of a first geographical region and a first time period associated with the ground truth data matches the geographical region and the time period associated with the plurality of image sets. (See entire claim 7 of the patent, the limitation is near verbatim)
Claim 44 is a CRM claim directed to a CRM to perform similar steps of claim 34 when executed by processor.  As such claim 44 is rejected by the same reasoning applied above.


As to claim 35: 
The patent in view of Sauder discloses all limitations of claim 31, wherein one or both of a first geographical region and a first time period associated with the ground truth data is different from the geographical region and the time period associated with the plurality of image sets. . (See entire claim 8 of the patent, the limitation is near verbatim)
Claim 45 is a CRM claim directed to a CRM to perform similar steps of claim 35 when executed by processor.  As such claim 45 is rejected by the same reasoning applied above.


As to claim 36: 
The patent in view of Sauder discloses all limitations of claim 27, wherein the crop boundary locations are determined by further:

prior to determining the probabilities, filtering the plurality of image sets of one or more of clouds, shadows, haze, fog, and atmospheric obstructions, and wherein determining the probabilities that the pixels of the images in the image set of the plurality of image sets depict the crop versus the non-crop comprises using a filtered image set associated with the image set. . (See entire claim 9 of the patent, the limitation is near verbatim)

Claim 46 is a CRM claim directed to a CRM to perform similar steps of claim 36 when executed by processor.  As such claim 40 is rejected by the same reasoning applied above.


As such, in view of the reasoning above, the instant claims are not patentably distinct of claims 1 through 9 of the patent in view of Sauder.
Allowable Subject Matter
Claims 27-46 would be allowed upon the ODP issue being effectively resolved through an e-Terminal Disclaimer.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Albretcht et al. (US 2018/0373932) - A computer-implemented method for determining farm boundary delineations within a target geographic area, comprising extracting data from pixels of a satellite image of the target geographic area, evaluating the data using a classification algorithm to generate one or more line segments between adjacent pixels, the one or more line segments being representative of a portion of a boundary delineation, connecting the one or more line segments to an adjacent line segment to form a boundary delineation defining at least one 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUAN M HUA whose telephone number is (571)270-7232. The examiner can normally be reached 10:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUAN M HUA/Primary Examiner, Art Unit 2645